CALDWELL, Circuit
Judge, after stating the case as above, delivered the opinion of the court.
The statute relied on by the appellant as giving it a landlord’s lien on the rolling stock of the railroad reads as follows:
“A landlord shall have a lien for his rent upon all crops grown npon the demised premises, and upon any other personal property of the tenant which has been used on the premises during the term, and not exempt from execution, for the period of one year after a year’s rent or the rent of a shorter period claimed falls due; but such lien shall not in any case continue more than six months after the expiration of the term.” McClain’s Code, Iowa, § 3192.
We think this statute is not applicable to this case. The language, “crops grown upon the demised premises and * * * any other personal property of the tenant which has been used on the premises,” was never intended to apply to the fleeting use made of a terminal or other railroad station by a railroad train employed in interstate traffic. If the legislature had intended to fix a lien on the rolling stock of a long line of railroad running in and out of a leased station, language more appropriate to that purpose would have been used. The rolling stock of the railroad company upon which a lien is claimed under the statute was used for traffic purposes over the whole line of its road, extending into two states, and on connecting-lines to the extent that such use is usual and customary among railroads. The rolling stock was not a fixture on the leased premises, and was not “used on the premises” at all, further than to be run in and out of the leased station at Sioux City while being used for traffic purposes over its own and connecting lines. This clearly is not such a use as the statute contemplates as essential to fasten a landlord’s lien on the property of the tenant. If the contention of the appellant is sound, and a railroad company should lease half a dozen , stations, on the line of its road, each lessor would have a landlord’s lien on all the rolling stock of the company passing in and out of the leased station, and there would be as many conflicting liens as there were leased stations, with all the litigation,- including restraining orders and injunctions, which commonly attends the adjustment of conflicting liens on personal property. Such a condition of things would invite the obstruction of interstate commerce and the carrying of the United States mail, and would otherwise "interfere with the public convenience. The purpose for which a railroad is created requires its rolling stock to be kept constantly moving from station to station and from state to state, going and coming in the discharge of the railroad company’s duty as a common carrier. This is a very different use of the demised premises from that contemplated by the statute. This view is very much strengthened by the provisions of section 1967 of McClain’s Code of Iowa. That section relates to mortgages on railroads and declares that “the rolling stock and personal property of the company properly belonging to the road and pertaining thereto shall be deemed a part of the road.” This statute; would seem to contemplate that the rolling stock shall be attached to the road; not to a part of the road, or to any one station on the road, but to the whole line of road, for the purpose for which the road itself was built.
*85We have examined the decisions of the supreme court of Iowa to which counsel on either side have referred us. It is not claimed that any of them are in point, and none of them comes near enough to the question in this case to aid us in its solution, and we therefore make no reference to them. The conclusion reached on this point in the case makes it unnecessary to decide whether the lessor had a right, under the circumstances, to declare the lease forfeited. The decree of the cii'cuit court is affirmed.